Appeal by defendant, as limited by his motion (Rules App Div, 2d Dept, 22 NYCRR 670.17 [i]) from a sentence of the Supreme Court, Suffolk County (Mclnerny, J.), imposed November 28, 1984.
On the court’s own motion, appeal taken as a matter of right dismissed; the motion papers submitted by defendant shall be deemed a motion, pursuant to CPL 450.15 (3) and 460.15, for leave to appeal to this court from a sentence of the County Court, Rockland County (Meehan, J.), imposed November 28, 1984 upon defendant’s plea of guilty agreed to as part of a plea bargain; and the motion is referred to Hon. Charles B. Lawrence, an Associate Justice of this court.
On October 30,1984, defendant pleaded guilty to one count of criminal sale of a controlled substance in the second degree, in full satisfaction of two indictments, with the “understanding” that the sentence to be imposed “would be a minimum sentence, three years to life”. The court indicated at the change of plea proceeding that it would permit defendant to withdraw his plea if the sentence could not be imposed based upon a review of defendant’s background and the presentence Probation Department report. At sentencing, the court did impose the agreed-upon sentence. Upon defendant’s appeal taken as of right, the sole issue raised is the excessiveness of the sentence imposed. Since the instant plea of guilty was entered after August 31, 1984, the effective date of the amendments to CPL 220.50, 340.20, 450.10, 450.15 and 450.30 (L 1984, ch 671), an appeal does not lie as a matter of right with respect to this issue because the sentence imposed “was predicated upon entry of a plea of guilty and * * * did not exceed that which was agreed to by the defendant as a condition of the plea and set forth in the record * * * as required by subdivision five of section 220.50” (CPL 450.10 [2], as amended by L 1984, ch 671, § 4). Accordingly, the instant appeal must be dismissed. However, the papers submitted by defendant shall be deemed a motion, pursuant to CPL *841450.15 [3] and 460.15, for leave to appeal to this court and the motion is referred to Hon. Charles B. Lawrence, an Associate Justice of this court. Mollen, P. J., Lazer, Mangano and Gibbons, JJ., concur.